 ROCHESTER GENERAL HOSPITALRochester General Hospital and 1199 National Unionof Hospital and Health Care Employees, RWDSU,AFL-CIO. Case 3-CA-6639January 16, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 15, 1977, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a supporting brief aswell as an answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I Respondent's motion to remand to the Administrative Law Judge forclarification of certain findings made in her Decision is hereby denied.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed on July 14, 1976, by 1199 NationalUnion of Hospital and Health Care Employees, RWDSU,AFL-CIO, herein called the Charging Party or the Union,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 3 (Buffalo,New York), issued a complaint and notice of hearing onDecember 16, 1976. The complaint, as amended at thehearing, alleges in substance that Rochester GeneralHospital, herein called the Respondent, on or about July 8,1976, at various parking lots on hospital premises and atthe hospital's main entrance, told nonemployee unionorganizers to leave the hospital premises and threatenedthem with arrest if they did not leave, when theseorganizers were attempting to engage in union organiza-tional activity among the Respondent's employees, andnotwithstanding that alternate channels for the Union to234 NLRB No. 44communicate with these employees were unavailable,ineffective, or unreasonably burdensome; has since July 8,1976, discriminatorily applied a no-solicitation, no-distri-bution policy to distribution of union literature to theRespondent's employees on hospital premises by nonem-ployee union organizers; and has by the foregoing conductinterfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act,and thereby engaged in unfair labor practices in violationof Section 8(aXl) of the National Labor Relations Act, asamended. The Respondent, in its answer duly filed and atthe hearing, admitted certain factual allegations of thecomplaint, but denied the commission of the alleged unfairlabor practices.Pursuant to due notice, a hearing was held before me atRochester, New York, on March 21 and 22 and April 20and 21, 1977. All the parties appeared at the hearing andwere afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evi-dence. At the opening of the hearing the General Counselmade an opening statement. At the close of the hearing allthe parties waived closing argument. Subsequent to thehearing, on or about June 27, 1977, the General Counsel,the Respondent, and the Charging Party filed briefs, whichhave been duly considered. The Respondent also filed amotion to correct the transcript. This motion, unopposedby the other parties, is hereby granted, and the transcript ishereby corrected.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FnDINos OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a not-for-profit corporation duly organized under,and existing by virtue of, the laws of the State of NewYork. The Respondent at all times material herein hasmaintained a hospital on Portland Avenue, in Rochester,New York, herein referred to as the hospital. It is engagedat the hospital, the only facility involved in this proceeding,in the business of providing and performing hospital andhealth-related services. During the past year the Respon-dent, in the course and conduct of providing these services,received gross revenues in excess of $250,000, and receivedgoods valued in excess of $50,000 that were transported toits place of business in interstate commerce directly fromStates of the United States other than the State of NewYork. The complaint alleges, the Respondent in its answeradmits, and I find that the Respondent is, and at all timesmaterial herein has been, an employer engaged in com-merce and a health care institution within the meaning ofSection 2(6), (7), and (14) of the Act.11. THE LABOR OROANIZATION INVOLVEDI find, as the complaint alleges and the Respondent in itsanswer admits, that the Union is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE ALLEGED UNFAIR LABOR PRACTICESA. Stipulations of the PartiesThe complaint alleges violations of Section 8(a)( 1) of theAct since on or about July 8, 1976. It was stipulated by theparties at the hearing that on that date nonemployee unionrepresentatives were stationed on hospital property atvarious employee parking lots and at the main entrance atapproximately 6:30-8 a.m., and again at the entrance for afew minutes about 3:20 p.m.; that they were at these timesengaged in soliciting and distributing union literature topersons including employees of the hospital; that securitypersonnel of the hospital approached these union represen-tatives and, after ascertaining their identity, ordered themto leave the Respondent's premises; that in doing so thesecurity personnel were acting in furtherance of hospitalpolicy which, on that date and all times since then, hasbeen to prohibit nonemployees from soliciting or distrib-uting literature to employees on the grounds or within thehospital building; that July 8, 1976, was the only dayduring 1976 and 1977 on which nonemployee unionrepresentatives solicited or distributed to the hospitalemployees on or adjacent to the Respondent's property;and that the Respondent did not on that date, and wouldnot at any time since that date, allow nonemployee unionrepresentatives to solicit the hospital employees or todistribute literature on the hospital grounds or in thebuilding owned by the Respondent. The parties alsostipulated that the Union has not filed a petition with theBoard seeking representation of any of the hospitalemployees, and that the Respondent did not file chargesagainst the nonemployee union representatives, and noarrests were made, as a result of the July 8 incidents.On July 9, 1976, counsel for the Union sent a letter to theRespondent stating as follows:It has come to our attention that the security personnelof Rochester General Hospital is interfering with therights of your employees to organize and select repre-sentatives for the purposes of collective bargaining.Your security personnel are so interfering by refusingto permit representatives of 1199 to distribute leaflets atand around access roads to Rochester General.As the Union is guaranteed the right of reasonableaccess to employees for the purposes of [organizing],we request that you either:1. Inform us of areas where our organizers mayeffectively distribute leaflets to your employees on oraround your property, or2. Submit to the Union ... a list of the names andaddresses of your employees in the following catego-ries: professional employees including registered nursesand medical technologists but excluding physiciansserving as interns or residents at the Hospital, alltechnical employees including licensed practical nurses,medical technicians, laboratory technicians, X-raytechnicians and similar categories; all service andmaintenance employees including nurses aides, wardaides, unit clerks, stock room employees and relatedcategories, and all employees characterized as beingbusiness office clerical. Excluded from this request areall supervisors and guards as defined by the NationalLabor Relations Board Act.Your prompt compliance with this request will aid inassuring your employees full enjoyment of their rightsunder federal law.The Union filed the charge herein on July 14, 1976.Counsel for the Respondent, on July 19, 1976, replied tothe Union's letter as follows:I had every intention of answering your letter. Howeverin the interim, the Hospital received an unfair laborpractice charge. While the charge does not allege thefacts on which it is based, it leads me to believe thatyour letter of July 9 was a fishing expedition. If thatbelief is incorrect, please let me know.The parties stipulated that there was no reply by the Unionto this letter.B. The Hospital PremisesThere are six hospitals in Rochester, of which theRespondent is the second largest as to employees and beds.The parties stipulated that the hospital has about 2,250employees, of whom about 1,500 work full time and theothers part time. There are about 480 inpatients and about400 outpatients daily. Most categories of employees workthree shifts. There are some variations but generally thefirst shift is from 7:30 a.m. to 4:30 p.m., the second from3:30 p.m. to 12 midnight, and the third from 11:45 p.m. to7:45 a.m. Over 80 percent of the employees are on the firstshift, about 12 percent on the second, and about 6 percenton the third. The hospital visiting hours are from noon to 8p.m., 7 days a week.Some employees are required to wear uniforms at work.The uniforms, of different colors, are furnished andlaundered by the hospital. Some employees wear theuniforms to and from the hospital but others wear theirown clothes and change in the locker rooms. The hospitalalso issues decals about the size of a half-dollar toemployees who park at the hospital. The decals, affixed tothe left side of the rear window on the driver's side of thecar, indicate by their color the parking area used by theemployee.The hospital, located on Portland Avenue, a major arterybetween the city and its northern suburbs which waswidened in 1976, is on about 31 acres in the northeastsection of the city about 2-1/2 miles from the downtownarea. The main building has 7 floors and about 30departments as well as employee lounges and locker roomsin the basement, a main conference room, a cafeteria onthe ground floor which is used by employees and visitorsand may be used also by outpatients and doctors, and acoffeeshop on the ground floor used by employees, visitors,and sometimes patients. There are also a mental healthbuilding, an animal laboratory connected to the hospital bya tunnel, and a nursing school in a wing of the hospital thathas three floors and contains research facilities also.254 ROCHESTER GENERAL HOSPITALThe parties stipulated that about 93 percent of all thehospital employees and approximately 97 percent of theemployees in the service and maintenance unit live inRochester or one of several contiguous towns, and thatRochester has a population of about 250,000 and MonroeCounty about 400,000. There is access to the hospital bycar, bus, on foot, motorcycle, and bicycle, but most of theemployees come to work by car. There are six parkingfacilities at the hospital and a seventh to be availablesometime in 1977, accommodating hundreds of cars. Someparking facilities are restricted to employee use only, andsome are also used by visitors and outpatients. There is alsoa bicycle rack.The hospital's main entrance, which has a lawn in front,is used by staff members, employees, outpatients, andvisitors. There are other entrances as well. Employees mayuse any of the entrances. There is a bus stop on PortlandAvenue at a gravel footpath about 800 feet from the mainentrance that is used by employees and others going to andfrom the hospital. A nearby loop is difficult for regularlarge buses to turn in but is used by smaller Dial-A-Busvehicles and by cars to drop and pick up people.The Respondent owns all the parking facilities on itspremises, and the North, West, and South Roads at theperimeters. The lot line extends to the sidewalk on PortlandAvenue, to South Road on the south where the lot line ismarked by a chain, to Carter Street, where there is anoverpass, on the west, and to a cyclone fence on thenorthern boundary. There are no sidewalks at the northernboundary or on a one-way road into the hospital used byemployees and others. There are traffic lights at the nearbyPortland Avenue intersection, and a traffic turn lane infront of the hospital. Traffic lights to the north and southhalt traffic and slow it down at the Portland Avenue mainentrance to the hospital. There are three points on PortlandAvenue where vehicles enter the hospital and a walkwayfor pedestrians. There are also roads and pedestrian walkson the hospital grounds which are owned by the Respon-dent. There is a traffic light with a pedestrian button at anenclosed bus stop that was erected by the city transitcompany and is used by employees and others. Trafficislands extending into the right-of-way from the sidewalkare in part public and in part the property of theRespondent. Nicholas Ustick, the hospital's director ofemployee relations, testified that the Respondent has nojurisdiction over Portland Avenue, over the gravel foot-path, or over the enclosed bus stop which abuts thesidewalk.Ustick is in charge of security. The hospital formerlycontracted for guard service but, since June 1976, hasemployed about 27 security personnel. Security people arestationed at the information desk in the hospital lobby andpatrol the roads in the hospital area.There are located in the vicinity of the hospital a St.Ann's Home, a Norton Home, a Wilson Health Center, aNorthside Professional Center, a small shopping center,gasoline stations, and residential areas. Portland Avenueand other nearby roads are heavily traveled particularlyduring the morning and evening rush hours.I The General Counsel presented testimony of these pre-Sec. I 0(b) eventsas background only.C. Union Attempts To Organize1. In 1974The General Counsel called three witnesses to testifyabout the Union's attempts to organize the hospitalemployees, Lawrence Fox, James Blain, and JenniferFerguson.Fox, the Rochester area director of the Union, testifiedthat the first campaign activity took place during a 2-weekperiod in about September or October 1974.1 At a laterpoint, however, Fox testified that he went into the hospitalto try to organize on two occasions in July 1974; that onetime he did not get past the lobby, and the other time hewas in the cafeteria; that on both occasions a securityguard, after inquiries about why he was there, escorted himout; and that other union organizers who entered thehospital reported to him that they received the sametreatment.Fox testified, as to the September-October activity, thatthe Union obtained from members employed at StrongMemorial Hospital names of persons employed elsewhere,but that none of those named were employed by theRespondent. Fox then directed Moore, an organizer, toapply himself at that time primarily to organization of theRespondent's employees, and to report to Fox daily.2Foxtestified that he told Moore to try to reach employees at thebus stops starting with the enclosed bus stop, but Moorereported that very few passengers were there from 6 to 8a.m., a total of about 30 "passengers at the enclosed busstop, and passengers getting off at the main entrance, whenthe bus pulled in to the bus loop"; that he told Moore tostand at the main entrance, where the passengers got offthe bus, but Moore reported being asked to leave there;that he said Moore could not "stand at the bus stop,because it was on the hospital property," so he should ridethe bus in the afternoon, observing who got on at thehospital, and talk with them during the ride; and that inthat way the Union obtained a few names and addressesand met with some employees of the Respondent. Foxtestified that the Union learned from them that very fewhospital employees ride the bus to work, and that most ofthose who did were black whereas the hospital employeeswere "predominantly white"; that those who took the bustold Moore, and told Fox during home visits Fox made,"that they didn't see white workers, that they tended to eatin the locker rooms by themselves, while the white workerstended to eat in the cafeteria. And they didn't -couldn'tmake contact with the white workers." Fox testified furtherthat a meeting was held of those who indicated an interestin the Union; that word of the meeting was spread only byword of mouth; that fewer than 20 attended, all of whomwere black; that they were "very anxious to organize" butsaid they were "afraid to talk to the white workers"; andthat the union representatives stated to the group that theywould try to reach the white workers and "would keep inconstant touch" with this group.Fox then assigned union delegates from Strong Memori-al Hospital, on their days off, and other union organizers,2 Moore was not called to testify.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a drive coordinated by Fox and Moore to have at leastone person go into the hospital every day to make contactprimarily with the white workers. Asked then over whatperiod of time this took place, Fox answered, "Well, ourintention was to do it as much as was necessary to try andreach in and get those contacts; that is the contact of,primarily, of white workers, but, we were critically shortcircuited because, in fact, every time we tried to go in toRochester General Hospital we were escorted out of thebuilding promptly." On cross-examination, Fox stated thatthis activity went on "I'd say between a week and twoweeks." Fox also testified that in the course of this activitythe organizers made contact with only about 30 individualsbut obtained fewer than 30 names.Fox testified that the last effort made in 1974 was toleaflet one day in October; that he did so with severalothers but no employees of the Respondent participated;that the leafleting began at various locations at 6 a.m.because, while the main shift change occurred at 7:30,some came to work earlier; that the leafleters tried toconcentrate on entrances to the hospital and to the parkinglots as they were not sure if the access roads, some of whichwere a considerable distance from the hospital, wereRespondent's property; and that a security guard told himto leave or be arrested, said the access roads were hospitalproperty, and escorted the leafleters off the premises. Foxtestified that they then tried to leaflet cars coming fromPortland Avenue to the access road which leads to most ofthe parking lots on North Road; that they were on the curbnext to the passenger side of the cars, many of which hadno passengers; that a traffic officer came to the intersectionat about 7 a.m. and directed drivers who tried to slow downto drive on and they did; and that, after trying from about6:30 to 8 a.m., the organizers were unable to pass out oneleaflet.Fox testified that they distributed about 60 or 70 leaflets,most before they were escorted off the property, and someto those walking in from Portland Avenue; that in theapproximately 2- to 3-month period of these efforts, theymade fewer than 50 contacts and obtained about 20addresses; and that he was unable to form a committee asthe organizing efforts "only reached into one department,the housekeeping or environmental service department."Ferguson, who was unemployed at the time of thehearing, had previously been employed at Strong MemorialHospital and while there was a member of the Union fromDecember 1974 to December 1975. She testified that shemade one attempt to leaflet the Respondent's employees inthe fall of 1974; and that she went to the women's lockerroom with the leaflets and was talking about the Union tosome employees for about 5-10 minutes when a securityguard walked in, demanded that she leave under threat ofarrest, and escorted her out.Ustick testified that he has observed that black and whiteemployees mingled freely in the employee lounge andcafeteria. He also testified that the leafleting attempt in thehospital locker rooms and parking areas occurred onOctober 9, 1974; that the organizing activities of nonem-ployees were brought to the attention of security personnel3 Blain was admittedly very vague as to dates and other particulars andchanged some of his answers on further interrogation.by complaints of employees; and that security personnelput a stop to nonhospital-related activities that interferewith hospital work, in accord with the hospital policy,whether engaged in by union organizers or by solicitors fora church.2. In 1976Blain, who was not employed at the time of the hearing,worked for the Respondent as an orderly about 6 monthsand then quit. He testified that he traveled for a time andthen went to work as an organizer for the Union in June1975, but was laid off on February 16, 1977; and that hedid not recall but he may have sat in on negotiations of theUnion with another employer in April 1976.3Blain testifiedthat Fox, whom he had known since 1973, was a goodfriend of his; that they were in communication while hewas employed by the Respondent; but that he was notasked to, and did not, engage in any union activity duringthat period. Blain participated in both morning andafternoon leafleting on July 8, 1976. He testified that all theleafleters wore paper hats identifying the Union; that 1,000leaflets were prepared, of which, be estimated, 600 werehanded out in the morning and 200 in the afternoon.Ferguson testified that she participated in leafleting atthe hospital in the morning and afternoon on one day inJuly 1976; that she and other organizers were on thesidewalk by the main door at about 6 a.m. when a securityguard asked them to leave and said they had no right to beon Respondent's property; that the organizers said theyhad that right and suggested the guard check with Fox whowas behind the building; that he left to do so and theydistributed for about 15 minutes; that at about 7 a.m. Foxcame to where they were distributing and said they shouldstop and get off the property; and that she and Piccus,another organizer, then "went down to the sidewalk thatruns along, next to the enclosed bus stop on PortlandAvenue.... We continued to pass out Union leaflets, butno people came by, or got off the buses to hand a leaflet to.So, we stood there a few minutes, and then left thepremises"; and that there was no attempt at that point toleaflet automobiles. Ferguson testified that she and MarkRita, another organizer, were leafleting at the entrance tothe Respondent's parking ramp at about 2:30 that after-noon; that after about 10 minutes a security guardapproached and said if they did not leave the property theywould be arrested; that they left the property and stood onPortland Avenue "on the gravel footpath that is next to thetraffic light near the entrance to the parking ramp," onestanding on the footpath, the other on the sidewalk; that"we attempted to leaflet the cars coming in and out for avery short period of time, because it proved to beimpractical standing there.... we observed that it wasvery difficult for cars coming in and out to stop for us, andwe also felt it was very dangerous for us to stand in thatparticular spot .... because of the speed of the cars goingby, in and out." Ferguson testified that they stayed there"Maybe 15 minutes" and then left because they wereunable to leaflet the passing cars.256 ROCHESTER GENERAL HOSPITALFox testified that two attempts to leaflet were made onJuly 8, 1976, and that he was present at the one in themorning. He also testified that the organizers tried first toreach the contacts made in 1974, but most had left theRespondent, "so, we discovered that, in fact, we werestarting from scratch again"; that, after this leafleting onJuly 8, the Union received about 5-10 telephone calls fromhospital employees, made 2 or 3 home visits, held, hethought, 3 meetings at the union office, and had fewer than5 employees attending 2 of the meetings but 20 to 30 at thethird; and that no committee had as yet been formedamong these employees.Fox testified that, as a matter of general policy, theUnion does not use advertising by airplane streamers,sound trucks, or bullhorns, because the noise would disturbhospital patients; that it uses bumper stickers in regard toelections but not in organizing campaigns as they cannotbe made sufficiently informative; and that the Union doesnot attempt to obtain names from car license platenumbers for various reasons, including the fact there arelarge numbers of cars going in and out of the hospital,organizing in Rochester is frequently done in the darknessof early morning or when plates are covered by snow sothey cannot be read, it is difficult to write down numberson moving vehicles as the Union does not have access tothe parking areas, the car may be registered to someonewho is not a hospital employee, and some individualswould resent this invasion of privacy by the Union. Foxadmitted that the Union might consider this method"useful" in organizing a smaller institution or one in asmaller town. Fox testified further that the Union does notuse spot radio advertising as it is too expensive, may not beheard by those whom the Union is trying to reach, and mayantagonize the community by referring to a union cam-paign at an unorganized hospital before the Union hastalked to the employees; that the Union does not advertiseon television as it is even more expensive; that it does notadvertise in the local newspapers for similar reasons; andthat the Union does not parade on the street with bannersor advertise by bus placards as it considered these to beineffective means to reach the employees.Fox testified that, after the activities on July 8, 1976, theUnion had the names of about 20 current employees of theRespondent but only about 10 to 15 with addresses. Foxtestified further, on cross-examination, that he had givenan accurate and complete description of the Union'sactivities in trying to organize the Respondent's employees,that there were no further activities after the July 8leafleting, and that during these activities none of the unionagents were employees of the Respondent.D. Activities Permitted on Hospital PremisesUstick testified that the hospital's no-solicitation, no-distribution policy or rule, which is not alleged to beunlawful, was in effect when he came to work at thehospital in December 1973, that it is not posted but is in anemployee handbook given to all employees, that the largenumber of bulletin boards located throughout the hospitalare basically for management use and may be used byemployees only with approval by the public relationsdepartment, and that he assumed permission would not begranted to post union literature. Ustick also testified thatthe Respondent tries to maintain quiet throughout thehospital area, to avoid any conduct that might impedeemployees' service to patients, and to assure access to thehospital by emergency vehicles 24 hours a day. He alsotestified that the Respondent did not interfere with a groupsoliciting on the Portland Avenue sidewalk for a church orwith a group soliciting there in 1974 for the Union.Counsel for the General Counsel, directed in response tothe Respondent's bill of particulars to show the dates orapproximate dates and the names of nonemployees ornonemployee organizations permitted to distribute litera-ture or solicit on hospital premises, answered as follows:I. On or about October 5, 1976, Respondent didallow the Genesee Valley Nurses Association to soliciton hospital premises.2. Additionally, on unknown dates between Sep-tember 1974 and April 1975, Respondent did allowdistribution or solicitation within the hospital by thefollowing types of organizations and non-employees:(a) Unidentified representatives of drug com-panies whose corporate names are presentlyunknown.(b) Unidentified representatives of medicalproducts manufacturers whose corporate namesare presently unknown.(c) Volunteer hospital auxiliary group, thename of which is presently unknown.(d) American Red CrossThe General Counsel presented testimony as to thismatter, including testimony, as background, of Blain, wholeft the Respondent's employ in about March 1975. Blaintestified that while he was employed at the hospital he sawin a small hallway displays by medical book publishers anddrug companies, and that the book display personnelbuttonholed interns to sell books, and the drug detail menhanded out drug samples or pens and other advertisingsouvenirs. Blain also testified that he saw Red Cross blooddrive posters announcing that blood could be donatedduring working hours, and that he donated blood duringhis worktime. Blain also testified that there were sales ofcraft products by Twig, a group of volunteers.The General Counsel also presented evidence withregard to a meeting of the Genesee Valley Nurses Associa-tion, referred to herein as GVNA, that was held in thehospital conference room on October 5, 1976. The evidenceshows that GVNA comprises District 2 of the state nursesassociation, which is affiliated with the national associa-tion, but that GVNA has its own membership, officers,board of directors, bylaws, programs, and dues, andfunctions autonomously. Most of its board members andofficers are employed in supervisory positions. The Gener-al Counsel presented evidence that the state association hasfiled election petitions and was viewed by Regional Officesof the Board, in regard to the processing of those petitions,as a labor organization. There is no evidence, however, thatGVNA has ever functioned as a labor organization.Moreover, June McDowell, a registered nurse who isregional coordinator of the state association, testified, as a257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitness for the Respondent, that the state association has aseparate program under which it engages in collectivebargaining, but that the state association and its districts,including GVNA, are separate incorporated entities, thatGVNA has never functioned as an organizing or bargain-ing agent for nurses or in any other labor organization role,and that GVNA is not even notified when collective-bargaining activity is undertaken in its district by the stateassociation.The GVNA membership committee sent a letter, ad-dressed to "Dear Colleague," to 10,000 nurses in a 6-county area.4The letter, undated but apparently sent inabout September 1976, announced a program of fourmeetings, to be held on four dates in October andNovember at four locations, to consider "professional andhealth care issues." The letter also invited membership inGVNA and suggested that those who chose "not to attendan informational meeting but would like to join GVNAplease complete the attached application and mail it to uswith your remittance." The attached sheet listed the"Objectives" and the "Advantages" of GVNA member-ship, with places to designate thereon whether an applica-tion was for membership in GVNA at a $15 fee, in the stateassociation only at $50, or in GVNA and the state andnational associations at $100.The first meeting listed was that of October 5, 1976, at 7p.m., to be held in the Respondent's main conference roomand to be a "Combination Meeting: Busi-ness/Program/Membership."5Dorothy Blewitt, executivedirector of GVNA, testified, as a witness for the GeneralCounsel, that GVNA, in preparing its program, planned tohave a doctor on the staff of the hospital speak on hismedical specialty and demonstrate with certain hospitalequipment, and arranged the October 5 meeting at thehospital for that reason. The doctor later became unavail-able but another doctor, also on the staff of the hospital inthe same special field, was substituted as the speaker andused the hospital equipment for demonstration purposes.Carol Vacanti, chairman of the membership committeeand member of the program committee of GVNA, andemployed as a director of nursing at St. Mary's Hospital,testified, as a witness for the Respondent, that she helpedprepare the October 5 program; that she got in touch withthe doctor who was scheduled to speak the previous July;that in July she also told Linda McKenna, a nurse at thehospital who was engaged in nursing service staff develop-ment, who booked the conference room, that the meetingwould present a program, including a talk by a hospitalstaff doctor, but made no mention of a membership driveat this meeting; and that the program calendar, preparedabout August 1 and mailed to the entire membership aboutmid-August, lists events for various dates from SeptemberI to December 7, including the "General Busi-ness/Program Meeting" from 7 to 10 p.m. on October 5 atthe hospital, states the subject matter of the businessmeeting to be held at 7 p.m., identifies the hospital doctorand his subject to be presented at 8 p.m., and makes noreference to membership.4 The names and addresses were obtained from the state association.5 The other meetings were listed to take place at Alfred University,Keuka College, and Avon Nursing Home. The letter did not state theBlewitt and Vacanti, who were at the October 5 meeting,both testified that about 50-60 were present; that themeeting was open to all members, not the Respondent'snurses only; and that they did not recall whether any of theRespondent's employees were present. Blewitt also testifiedthat she did not recall any discussion of membership, andthat she believed there was an announcement that applica-tions were available, and they may have been, but she didnot see them distributed. Vacanti testified that membershipcards were on a table but she did not see anyone sign one,and that Blewitt made a few remarks at the end of themeeting about the purposes of GVNA as those presentwere walking out, but there was no "active solicitation" ofmembership and no specific reference to signing applica-tions.The Charging Party was permitted, over the Respon-dent's objection, to recall Ustick as a rebuttal witness andto question him about use by nonemployees of hospitalpremises within the 10(b) period. Ustick at this timetestified that the Red Cross blood drive occurs twice a year,that posters in the hospital announce the drive, that theRed Cross at the announced time draws blood from donorsin the main conference room, that the blood is for theblood bank, and that this is in effect hospital solicitation asthe blood drive is for the benefit of the hospital communi-ty.Ustick also testified that posters in the hospital advertiseannual sales by Twig of handcraft products; that Twig isan organization of women volunteers whose services andfunds are devoted to the benefit of the hospital; that it isunder hospital sponsorship as it is part of the Women'sboard which is part of the board of directors of thehospital; and that the annual fund-raising sale, advertisedthroughout the area as well as in the hospital, is held at thecounty fairground, and all the proceeds are contributed tothe hospital.Ustick also testified that drug detail men and medicalbook publishers are permitted to put up displays veryinfrequently; that he never saw detail men distributesamples of over-the-counter drugs or advertising souvenirs,and the drugs displayed are not for sale to employees ordoctors but to the hospital pharmacy based on what thedoctors prescribe; and that the books displayed are ofinterest to doctors, and there is no medical bookstore in thehospital.E. Contentions of the PartiesThe General Counsel urges that the hospital is boundedby busy highways and by access roads owned by thehospital; that many hospital employees drive to work andpark on one of the several hospital parking lots; that theUnion has been trying to organize units of hospitalemployees since 1974, and tried in 1974 to reach theemployees by unsafe and unproductive methods at thehospital perimeter; that nonemployee organizers should begiven the right of access to parking lots and nonpatientcare areas of the hospital because of the inaccessibility tothe hospital employees and the ineffectiveness of otherpurpose of these meetings but the testimony shows they were membershipmeetings only.258 ROCHESTER GENERAL HOSPITALreasonable alternative means of effective communicationwith them; that the Respondent applies its no-solicitation,no-distribution rule discriminatorily as it grants access tononpatient care areas of the hospital to others, but barsunion organizers there and on the parking lots; and,therefore, that the Respondent's refusal on July 8 to givenonemployee organizers access to employees at the parkinglots was violative of Section 8(a)( 1) of the Act.The Respondent maintains that the Union did notexhaust other available means of communication with thehospital employees; that the Union tried to organize onlyon a few days in 1974, and for short intervals on one day in1976 and 1977 up to the date of the hearing; and that othernonemployee solicitation is permitted on hospital premisesonly if related to hospital business and health care. TheRespondent maintains further that all the evidence present-ed by the General Counsel with regard to disparateapplication of the Respondent's policy pertained to pre-Section 10(b) matters except the GVNA meeting ofOctober 5 in the hospital conference room; that there wasno notice to the Respondent that this meeting pertained toGVNA membership or to any subject matter other than alecture to an organization of nurses on a medical subject bya hospital doctor using hospital equipment to demonstratehis talk; that there was no actual solicitation of member-ship at the meeting; that there was no evidence thatemployees of the Respondent attended the meeting; andthat there was no evidence that GVNA had labor organiza-tion status.Concluding FindingsMuch of the evidence presented in this case is based onagreement of the parties or on unrefuted testimony. Thereare, however, some conflicts in the testimony. I foundUstick, who was called as a witness at different points inthe hearing by the General Counsel and the Charging Partyas well as the Respondent, a candid, believable, andconvincing witness. I therefore credit his testimony where itis in conflict with that of Fox or Blain, witnesses called bycounsel for the General Counsel, whose demeanor andtestimony I found less reliable than that of Ustick.The General Counsel argues that certain activities thattook place on hospital premises show discriminatoryapplication of the Respondent's policy or rule. The activi-ties include Red Cross postering and blood collection inthe hospital for the blood bank, postering of sales by avolunteer group which donates all the proceeds to thehospital, displaying of pharmaceutical products that doc-tors might prescribe and the hospital pharmacy mighttherefore purchase, and displaying of medical books ofinterest to the doctors. I find, on the record as a whole, thatthese were work-related activities that assisted the hospitalin carrying out its community health care functions andresponsibilities, and not such disparate application of avalid no-solicitation, no-distribution rule as to require the6 The Supreme Court has held, in N.L.R.B v. United Steelworkers ofAmenrca, CIO [Nutone, Incorporatedl. 357 U.S. 357, 364 (1958), that "theTaft-Hartley Act does not command that labor organizations as a matter ofabstract law, under all circumstances, be protected in the use of everypossible means of reaching the minds of individual workers, nor that theyare entitled to use a medium of communication simply because theRespondent to waive its rule and permit access to itspremises by nonemployee union organizers. I find furtherthat the GVNA meeting was booked in the conferenceroom for what the Respondent was informed would be alecture to an organization of nurses by a staff doctor on thesubject of his medical specialty, demonstrated on specialhospital equipment, with no reference to a membershipdrive, and that this meeting likewise does not establish suchdiscriminatory application of the rule as to require that theRespondent give the nonemployee union organizers accessto its premises.6The General Counsel has established that it is difficultfor the Union, lacking access to hospital premises, toorganize the units of employees it seeks to represent.Factors contributing to the difficulty are the size of thehospital premises and the number of employees who driveto and from work from widely dispersed geographical areasand park in one of the several parking areas on hospitalpremises; the problem of identifying the employees of theRespondent, some but not all of whom wear uniforms toand from work in an area where various other healthestablishments are located; and the heavy traffic onadjoining public roads, particularly at the time of shiftchanges; and the Respondent's ownership of access roads.The Respondent maintains that the Union did not makea reasonable effort to organize the hospital employeesbefore seeking to gain access to hospital premises.The Union carried on some organizing activity for a veryshort period in about September-October 1974, and madecontact with some of the hospital employees who wereinterested in organizing. Although, as Fox testified, theunion organizers assured these hospital employees thatthey "would keep in constant touch," the next, and only,further organizing activity took place on one day in July1976. As Fox also testified, in July 1976 the unionorganizers tried to reach the contacts made in 1974, butmost of them had left the Respondent "so, we discoveredthat, in fact, we were starting from scratch again." Someturnover among the employees in question during this longinterval was surely to be expected. In any event, "startingfrom scratch" involved leafleting activities for part of oneday, July 8, 1976, following which the charge herein wasfiled.The record does not show that the Union made areasonable effort to form a nucleus of the employeesrecruited in 1974 to recruit other employees. I do not creditthe assertions that it was not possible for the blackemployees who expressed a desire for union organizationto communicate with the white employees and find thatthese groups did mingle on hospital premises, as Usticktestified. Moreover, no union effort was made to organizethrough white employees like Blain, an old friend of Fox's,and evidently sympathetic to union organization. Theevidence also does not show that the Union made reason-able efforts to leaflet at different hours and in differenttraffic situations at the several intersections where cars goemployer is using it." See also Super X Drugs of Wert Virginia, Inc., 169NLRB 264(1968); Block-Southland Sportswear, Inc., Southland Manufactur-ing Company, Inc., 170 NLRB 936, 946 (1968); The May Department StoresCompany d/b/a Famous-Barr Company, 174 NLRB 770 (1969); Serv-Air,Inc., 175 NLRB 801 (1969); ef. George Washington University Haspital, aDivision of the George Washington University, 227 NLRB 1362 (1977).259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin and out of the hospital premises and at the several busstops. Further, although the Respondent is the secondlargest hospital in Rochester, the Union has organized thelargest. And as to the lack of identifying uniforms on someof the hospital employees, many plants are organizedwhere none of the employees wear uniforms.The Union has likewise not used radio, television, ornewspaper advertising, bus placards, bumper stickers, ordisplays of union signs on Portland Avenue, nor has it triedto obtain names and addresses from license plate numbersin attempting to organize the Respondent's employees. Foxtestified that these methods were not tried because, as amatter of union policy, they are considered too costlyand/or ineffective. As the General Counsel's brief pointsout, the Board does not require a union to utilize means ofcommunication shown to be too costly or ineffective fororganizational purposes. The methods are referred to notas a list of what a union must do to organize but as anindication of the various means of communication avail-able to nonemployee union organizers without access tothe employer's premises. The General Counsel also pointsto the very small percentage of unit employees whosenames and addresses the Union was able to obtain asshowing the great difficulty of organizing these employeeswithout access to the Respondent's premises. This mayequally be the result, however, of an inadequate organizingeffort by the Union.The United States Supreme Court, in N.L.R.B. v. TheBabcock & Wilcox Company,7pointing to the distinction tobe made between rules of law applicable to employees andthose applicable to nonemployees, held that "an employermay validly post his property against nonemployee distri-bution of union literature if reasonable efforts by the unionthrough other available channels of communication willenable it to reach the employees with its message and if theemployer's notice or order does not discriminate againstthe union by allowing other distribution." The Court statedfurther that accommodation between an employer's prop-erty rights and employee organization rights "must beobtained with as little destruction of one as is consistentwith the maintenance of the other. The employer may notaffirmatively interfere with organization; the union maynot always insist that the employer aid organization." TheCourt went on to state that "when the inaccessibility ofemployees makes ineffective the reasonable attempts bynonemployees to communicate with them through theusual channels, the right to exclude from property has beenrequired to yield to the extent needed to permit communi-cation of information on the right to organize." The Courtconcluded that the plants involved in that case "are close tosmall well-settled communities where a large percentage ofthe employees live. The usual methods of impartinginformation are available.... The various instruments ofpublicity are at hand. Though the quarters of the employ-ees are scattered they are in reasonable reach. The Act.... does not require that the employer permit the use ofr 351 U.S. 105 (1965); see also Central Hardware Company v. N.LRKB.,407 U.S. 539 (1972); Hudrens v. N.L.R.B., et al., 424 U.S. 507, 521 (1976).s The Court referred, with regard to a union's usual methods ofimparting information, to contacts with employees not only by distributingliterature to some but also by sending them literature through the mails,talking to them on the streets, going to their homes and talking with themits facilities for organization when other means are readilyavailable."sThe Board has declared, in considering, on remand, therights of access in organizational and picketing situations,that "Section 7 of the Act was intended to protect the rightsof employees rather than those of nonemployees ....seeking to organize them"; that a violation found in thissituation is based on the principle that "it is the employees'right to receive information on the right to organize that isabrogated when an employer denies nonemployee unionorganizers access to the employer's property"; and that"[I ]n an organizational campaign, the group of employeeswhose support the union seeks is specific and often isaccessible by means of communication other than directentry of the union organizers onto the employer's property,such as meeting employees on the street, home visits,letters, and telephone calls."9Further, the Board requiresthat the evidence must show that a union is unable byreasonable efforts through other available channels ofcommunication to reach the employees with its messagebefore it will require an employer to grant nonemployeeorganizers access to its premises, and has set forth variousavailable methods whereby a union may reach employeeswithout access to an employer's premises.i0I find that, while the General Counsel has shown in thiscase that it was difficult for the nonemployee unionorganizers to organize the Respondent's employees in theunits the Union seeks to represent, the record does notestablish, in all the circumstances of this case, that theUnion was unable by reasonable efforts through variousavailable channels of communication to reach the Respon-dent's employees, or that the Union made a reasonableeffort to do so, or that the difficulty has been shown towarrant requiring the Respondent to waive its rule andgrant the nonemployee union organizers access to itspremises. I likewise find that the record does not establishthat the Respondent has discriminatorily applied its validno-solicitation, no-distribution policy or rule to preventunion activities on its premises by nonemployee unionorganizers. Accordingly, I find, in conclusion, on the basisof the foregoing and the evidence in its entirety that theGeneral Counsel has failed to establish, by a preponder-ance of the credible and probative evidence, that theRespondent has engaged in unfair labor practices inviolation of Section 8(aXl) of the Act.l I shall thereforerecommend that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAWI. Rochester General Hospital is an employer engagedin commerce and a health care institution within themeaning of Section 2(6), (7), and (14) of the Act.there, and talking with them on the telephone. See also Central HardwareCompany v. N.L. R. B., supra; Mike Yurosek d Son, 229 NLRB 152 (1977).9 Scott Hudgens, 230 NLRB 414.416(1977).i' The Falk Corporation, 192 NLRB 716 (1971).II See G. C. Murphy Company., 171 NLRB 370(1968); Monogram Models,Inc., 192 NLRB 705 (1971); The Falk Corporation, spra, Mike Yurosek &Son, supra; Forest City Tool Company, 231 NLRB 370 (1977).260 ROCHESTER GENERAL HOSPITAL2. 1199 National Union of Hospital and Health CareEmployees, RWDSU, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The General Counsel has failed to establish by apreponderance of the evidence that the Respondent has, asalleged in the complaint, engaged in unfair labor practicesin violation of Section 8(aX)(1) of the Act." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER 12It is ordered that the complaint herein shall be, and ithereby is, dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.261